Citation Nr: 1625944	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1988 to December 1988, December 1990 to March 1991, February 2003 to February 2004 with additionally Army National Guard service considered active duty from March 2004 to May 2004 and September 2005 to October 2005.

The Veteran testified before the Board at an October 2014 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  The Veteran was provided a VA examination in March 2015.  Following this examination and a review of the claims file the VA examiner determined it was less likely than not that the Veteran's sleep apnea is etiologically related to active duty service, is caused by one of his service-connected disabilities, or is aggravated beyond its normal progression by one of his service-connected disabilities. 

The Board observes that in support of this conclusion the examiner noted "[g]iven that there is no indication of onset of symptoms during service, and given the lack of an etiological relationship between risk of sleep apnea and military service, it is less likely than not (i.e., probability less than 50 percent), that the Veteran's sleep apnea is etiologically related to the Veteran active military service or a period of ACDUTRA."  However, the Veteran, his wife, and other service members described the Veteran as experience sleep problems including snoring, discontinuance of breathing, gasping for air, and fatigue during service.  The examiner indicated these statements were reviewed. 

The Board is precluded from making its own independent medical determinations, therefore, it is not for the Board to say whether the Veteran's noted in-service snoring, discontinuance of breathing, gasping for air, and fatigue were symptoms of sleep apnea.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Still, in light of the statements that the Veteran experienced these problems during service, a more detailed discussion is needed of why these problems do not constitute an indication of an in-service onset of symptoms.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the April 2014 addendum, for a further addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

Please provide a discussion explaining how you reconcile your determination "there is no indication of onset of symptoms during service ..." with the statements from the Veteran, his wife, and other service members described the Veteran as experience sleep problems including snoring, discontinuance of breathing, gasping for air, and fatigue during service.  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

